 DEZCON, INC.Demon,Inc.andUnited Counties Carpenters Dis-trict Council,United Brotherhood of Carpentersand Joiners of America,itsaffiliates and suc-cessors,Petitioner.Case 8-RC-13652June 15, 1989DECISION AND ORDER REMANDINGBY CHAIRMAN STEPHENS AND MEMBERSJOHANSENAND CRACRAFTOn a petition duly filed under Section 9(c) of theNational Labor Relations Act, a hearing was heldbefore Hearing Officer Marco Graves on July 16,1987, and Hearing Officer Nora Friel on August 17and 18,1987.The Petitioner and the Employerfiled briefs.Following the hearing and the filing ofbriefsand pursuant to Section102.67 of theNation-alLabor Relations Board Rules and Regulations,this case was transferred to the Board for decision.The Board has delegated its authority in this pro-ceeding to a three-member panel.The Board affirms the hearing officers' rulings,finding them free of prejudicial error.The Board has considered the entire record inthis proceeding and the Petitioner'sand the Em-ployer's briefs and makes the following findings.The Employer,anOhio corporation, has anoffice in Niles,Ohio,where it is engaged in thebusiness of construction.In the operation of itsbusiness,the Employer annually purchases and re-ceives goods and materials valued in excess of$50,000 directly from points outside the State ofOhio. The parties have stipulated, and we find, thatthe Employerisengaged in commercewithin themeaning ofthe Act,and that it will effectuate thepurposesof the Actto assert jurisdiction.The labor organization involved, the Petitioner,claims to represent certain employees of the Em-ployer.1A question of representation affecting commerceexistswithin the meaning of Section 9(c)(1) andSection 2(6) and(7) of the Act.iThe Petitioner is a subordinate body of the United Brotherhood ofCarpenters and Joiners of America,composed of affiliated local unions inEastern Ohio,Western Pennsylvania,and West Virginia The Petitioner'sgeographic area covers Mercer County,Pennsylvania; the followingcounties in Ohio: Trumbull,Mahoning,Columbiana, Jefferson,Harrison,Belmont,andMonroe;and the following counties inWest Virginia:Brook, Marshall,and HancockThe Employer has challenged the Petitioner's status as a labor organi-zation,contending that the Petitioner lacks sufficient employee participa-tion.The record reveals that the Petitioner represents employees in thelocal unions by negotiating collective-bargaining agreements on theirbehalf.These agreements are subject to ratification by the members onwhose behalf they are negotiated.Although individual employees are notadmitted as members of the Petitioner,the Petitioner is made up of theaffiliated local unions which,in turn, are made up of the employees onwhose behalf the Petitioner negotiates On these facts,we find that thePetitioner is a labor organization within the meaning of Sec 2(5) of theAct.Crystal Bay Club,169 NLRB 838 (1968)1091.FACTS AND CONTENTIONS OF THE PARTIESThe Petitioner seeks to represent a unit of car-penters and carpenter-superintendents employed inMahoning and Trumbull Counties in Ohio andMercer Countyin Pennsylvania,including workingsuperintendents,2but excluding office clerical em-ployees, professional employees,guards, and super-visors.The Employeris a national construction compa-ny engaged in light commercial carpentry con-struction on projects averaging 8 to 10 weeks' du-ration.Ithas two stockholders and officers: itspresident,David E. Zofko, and its vice president,Randall Hake.Zofko and Hake share the Employ-er'smanagerial functions and labor relations au-thority, including the exclusive authority to hire,fire,and discipline employees,to resolve employeegrievances,and to enter into collective-bargainingagreements.Zofko testified that he and Hakeagreed at some point early in their Company's his-tory3 that they would sign only labor agreementsthat are limited to specific projects.Zofko andHake retain ultimate managerialand supervisoryauthorityover the Employer's projects. Theseprojects are manned by a carpenter-superintendentand varying numbers of carpenters,some of whomare regular employees of the Employer and someof whom are hired for a specific project.Transfersof employees from project to project have oc-curred both when projects run concurrently orwhen only a short timeelapsesbetween the end ofone project and the beginning of another.For ex-ample,three carpenters regularly employed by theEmployer worked on both the Victoria's Secretand the Limited Express projects,which ran con-currently.Of the six local union carpenters whoworked on these projects,one had been transferredfrom another project within the petitioned-for area.Moreover,when projects are located close togeth-er, the Employer has coordinated work amongthem.The Board has not certified the Petitioner or anyother labor organization as the representative ofthe Employer's carpenter employees and the Boardhas not defined an appropriate unit of these em-ployees. On September 21, 1983,the Employer ex-ecuted,as a nonassociation member, a collective-bargaining agreement between the Petitioner and amultiemployer bargaining group. The three-countyarea at issue here was part of the larger area cov-ered by the agreement.That agreement expired8 The parties stipulated that the working superintendents would be in-cluded in the unit.a Zofko testified that he had started up the Company about 4 yearsbefore.295 NLRB No. 19 110DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDment, the Employer has signed agreements underSection 8(f) with the Petitioner and its affiliatedlocals covering most of its projects in the three-county area in which the carpentry work was per-formed by individuals in the Company's employ.These agreements have been limited to specificprojects, in keeping with the stated views of Zofkoand Hake and that project agreements are moreconsistent with the Employer's operations.At the hearing, the Employer supplied a list ofitsconstruction projects with targeted completiondates after January 1, 1986 (P. Exh. 10). Of theseprojects, approximately 21 percent were locatedwithin the three-county area sought by the Peti-tioner.The Employer also provided a list of allemployees designated as "carpenters" and "carpen-tersuperintendents"who performed carpentrywork on the projects listed on Petitioner's Exhibit10.Of the 168 carpenters listed, 39 were employeesof a subcontractor and have been stipulated by theparties to be ineligible to vote. The parties stipulat-ed that another carpenter, Chris Hake, is a supervi-sor and thus not entitled to vote.Of the remaining 128 carpenters, the employ-ment status of 29 is in dispute. The "Hart Group,"28 individuals, all of whom are related, performcarpentry work for the Employer,at times on ajob-by-job basis and at times on an hourly flat ratebasis.No contributions for workers' compensationor unemployment compensation are paid on theirbehalf; nor are state or Federal taxes withheld fromtheir pay. They do not provide their own tools andtheywork under the Employer's direction. TheEmployer contends that the "Hart Group" carpen-ters are employees who share a community of in-terest with its other employees. The Petitioner con-tends that they are not eligible to vote as they areindependent contractors and as such are not em-ployees within the meaning of the Act and, further,that even if they are employees, they do not sharea community of interest with the remaining carpen-ters and carpenter-superintendents employed by theEmployer. The Petitioner contends that the re-mainingcarpenter,CharlesHake, is ineligible tovote because he is a brother of Randall Hake. TheEmployer contends that there is no basis for ex-cludingHake. The record contains no evidenceconcerning the effect of that relationship onCharles Hake's employment status.Of the remaining 99 carpenters employed by theEmployer whose employment status is not in dis-pute, 40 have worked on projects within Mahoningand Trumbull Counties, Ohio, and Mercer County,Pennsylvania.At the hearing, Zofko specificallymentioned 10 carpenter employees4 whom he con-sidered the "nucleusand mainemployees of theCompany." The Employer tries to offer these em-ployees full-time employment and provides themwith company benefits such as hospitalization andvacation pay. All but one of the listed employeeshad been employed on jobs located in the three-countyareawith anticipated dates of completionafter January 1, 1986. Of the employees who hadworked on jobs within this area, however, all hadalso performed substantial amounts of work for theEmployer outside the area.The Employer contends that the petitioned-forunit isinappropriate as the community of interestamong itsemployees varies from project to projectand the only appropriate units would be separateproject units composed of carpenter employeescurrently working under8(f) agreementson the re-spective projects in progress within the three-countyarea atthe time the petition was filed. Re-garding the specific unit description, the Employertakes two alternative positions. First, the Employerproposes an election in two separateunits,the firstconsistingof all carpenters it employs at its Victo-ria'sSecret project in Niles, Ohio, and. the secondconsistingof all carpentersat itsLimited Expressproject in Niles, Ohio.5 Alternatively, the Employ-er proposes that a singleunitconsisting of the car-penters it employed at these two projects is appro-priate.In support of its proposed unit or units, the Em-ployer contends that under the third principle setforth inDeklewa6the appropriate unit for election"normally will be the employees covered by theagreement."Thus, the Employer argues, in thiscase the parties' bargaining history mandates thatonly two appropriate units exist-one for eachproject agreement-and the petitioned-for unit isinappropriate as its scope exceeds the scope of thesingle-project units covered by the 8(f) agreementsrepudiated by the petition. Further, the Employerarguesthatunder traditional unit determinationprinciples, the petitioned-for unit is not appropriateas the Employer's projects are functionally inde-pendent, control of terms and conditions of em-ployment and supervisory functions are centralizedin the Employer's president and vice president, em-ployees in the three-county area do not havecommon working conditions or terms of employ-4 IncludingChrisHake, a stipulated supervisor.S These projects are located within the three-county area and were inprogress at the time the petition was filed.The Employeradmits thatboth projects are scheduled for completion before an election could beheld.A thirdproject in that petitioned-for area involved no Dezcon em-ployees, the Employer having subcontracted the work.6 John Deklewa& Sons, 282 NLRB 1375 (1987). DEZCON, INC.ment distinct from employees outside the peti-tioned-for area,and little employee interchangeoccurs among the Employer's projects. Finally, theEmployer argues that the basis for the petitioned-for unit is the Petitioner's geographical jurisdiction,which,iturges, can have no relevance to determin-ing an appropriate bargaining unit, and urges theBoard to abandon the eligibility formula ofDanielConstruction Co.,133 NLRB 264 (1961), in favor ofa formula that would exclude employees whoworkedon oneproject only.The Petitioner contends that its proposed unit isappropriate and that both unit alternatives pro-posed by the Employer are inappropriate. In sup-port of its petitioned-for unit,the Petitioner arguesthat the"unit"the Employer proposes is actuallyno unit at all, as both projects of the Employerunder 8(f) agreements within the three-county areathat were ongoing when the petition was filed havebeen completed.Consequently,no carpenters areemployed by the Employer at either location. Fur-ther,the Petitioner asserts that,inmanning theprojects listed on Petitioner'sExhibit 10 within thethree-county area,the Employer initially obtaineditscarpenter employees from Carpenters LocalUnions 171 and 1438,and that these employeeswere,after initial employment,recalled pursuant tovarious collective-bargaining agreements.7The Pe-titioner further argues that the parties' bargaininghistory supports its unit,pointing to its 1983-1985agreement with the Employer, which it contendsrecognizes the Petitioner's geographic unit as ap-propriate.Noting that the Board has held that indetermining appropriate units for elections in theconstruction industry it would no longer distin-guishbetween"permanentandstable"and"project-by-project"work forces,8 the Petitionercharacterizes the Employer's proposed units as es-sentially the type of project-by-project unit reject-ed by the Board inDeklewa.Noting also that theBoard citedDaniel ConstructionCo.9 approvinglyinDeklewa,the Petitioner urges that applying theeligibility standards set forth inDanielwill enfran-chise the employees who have sufficient expecta-tion of future employment to be eligible.II.ANALYSIS AND CONCLUSIONSIn determining an appropriate bargaining unit inthe construction industry,as in allother settings,7 The record indicates that at least two of the Employer's jobs withinthe three-county area,the Employer obtained carpenters from sourcesother than the referral systems of Locals 171 and 1438. Although therecord indicates that the Employer did recall some carpenter employeesto work at subsequentprojectsit is not clear that it did so pursuant to theprovisions of collective-bargaining agreements.8Deklewa,supra,282 NLRB at 13759 133 NLRB 264 (1961),cited at 282NLRB 1375 fn. 5.111the Board seeks to fulfill the objectives of ensuringemployee self-determination, promoting freedom ofchoice in collective bargaining,and advancing in-dustrial peace and stability. Under the Act, ourtask is to determine not the most appropriate orcomprehensive unit,but simply an appropriateunit. 10 In doing so, we look first to the unit soughtby the petitioner. If it is appropriate, our inquiryends.If,however,it is inappropriate,the Boardwill scrutinize the employer's proposals.When theBoard is faced with more than one location of asingle employer,these factors have been found par-ticularly relevant:bargaining history;functional in-tegrationof operations; the similarity of skills,duties, and working conditions of employees; cen-tralization of control of labor relations and supervi-sion,particularly in regard to hiring,discipline, andcontrol of day-to-day operations; and interchangeof employees among construction sites.I IIn this case,the Petitioner has introduced evi-dence that over 20 percent of the Employer'sprojects during a specified period were located inthe three-county area. The record shows that theoverall labor policiesaswell asday-to-day controlfor these projects are set by the Employer's presi-dent and vice president,who have exclusive con-trol over hiring, firing, disciplining employees, andthe establishment of wages and working conditions.The record also indicates that, as the projects un-dertaken by the Employer tend to be similar, theemployees working as carpenters for the Employerin the three-county area share common skills andfunctions.Many of the Employer's projects in thearea have operated under 8(f) agreementswith thePetitioner or its affiliated locals, so that the em-ployees in the proposed unit have similar workingconditions.Accordingly, we find that there is sub-stantial centralized control over labor relations andsimilar skills, functions,working conditions, and su-pervision among the employees in the unit pro-posed by the Petitioner. 12Concerning employee interchange, the Employerhas presented evidence that,where time and loca-tion arefavorable,some interchangehas occurred.However, the Employer's projects apparently donot often coincide to provide occasions for transferfrom project to project. Thus, while the evidence10 P. J DickContracting,290 NLRB150 (1988).11Ralph Rogers& Ca v. NLRB,870 F.2d 379 (7th Cir.1989);PeterKiewit & SonsCa, 231 NLRB 76, 77 (1977), enfd. 595 F 2d 844 (D.C.Cit. 1979).i2LongcnerCa, 277 NLRB570 (1985),cited by the Employer,is inap-posite.InLongcner,inwhich the Board declined to find an overall unitof employees appropriate and found that each of the employer's projectsconstituted a separate unit, the project superintendent hired and directedthe employees at the individual project and set most of the terms andconditions of employment of the employees at the individual project 112DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDof interchange is not overwhelming,the circum-stances of the Employer's business render the inter-change documented in the record significant.The parties'bargaining history is insufficientlysettled or established to provide significant guid-ance in determining the appropriate unit.In thisregard,we reject the Petitioner'scontention thatwe refer to a single collective-bargaining agree-ment that expired in 1985 as an indication that theEmployer has recognized the three-county area asan appropriate unit boundary-especially as theagreement covered a larger geographical area. Nordo we accept the Employer's contention that themore recent trend of entering intoproject-by-project agreements constitutes determinative bar-gaining history underDeklewa,supra.The Board'sremarks on unit scope inDeklewashould not be in-terpreted so as to rob construction industry em-ployees of meaningful choice,simply because anemployer has unilaterally decided to limit its rela-tionswith craftunionsto projectagreements.) aThus,we find that employees in the petitioned-for unit share a sufficient community of interest, inview of their similar duties,functions,supervision,and other terms and conditions of employment, tola Our refusal to accord the parties'bargaining history decisive impor-tance in this case does not derogate from our longstanding policy not todepart from established bargaining relationships unless the dictates of theAct or compelling circumstances require us to do so.Great Atlantic &Pacific Tea Ca,153 NLRB1549, 1550(1965).We simply find that in thiscase the bargaining history is too brief and inconclusive to provideproper guidanceWe also reject the Employer's argument that the Board should aban-don theDanielConstruction formula in this case.The Employer has notshown compelling reasons why its operation should be distinguished fromothers in the construction industry.Moreover,in light of our finding thatthe carpenter employees in the petitioned-for unit share a community ofinterest,we also reject the Employer's argument that the only basis forthe petitioned-for unit is the territorial limitations of some constituentlocals of the PetitionerWe also note that there is no evidence in the record that the Employerhas undertaken any project in MercerCounty,Pennsylvania.As no partyhas proposed an election in a unit excluding that county,we find no com-pelling reason not to include it.constitute an appropriate unit.In viewof our find-ing that the petitioned-for unit is appropriate, wedo not reach the Employer's proposals concerningunit scope.Regarding unit composition,we are unable todetermine from the record whether the "HartGroup"are employees within the meaning of theAct or are independent contractors, or whether, ifemployees,have a separate community of interestfrom unit carpenters.As theyare too numerous tovote under challenge,we remand this case to theRegional Director for taking further evidence, find-ings of fact,and conclusions of law concerning theemployment status of these individuals and direc-tion of an election.With regard to the eligibility ofCharles Hake, we find that the record contains noevidence that his familial relationship to RandallHake affects his employment status; therefore, wefind that he is eligible to vote.14Thus, we find that thepetitioned-for unit is ap-propriate and that an election should be ordered inthis unit:All employees employed by the Employer ascarpenters inMahoning and Trumbull Coun-ties,Ohio,and MercerCounty,Pennsylvania,including working superintendents but exclud-ing allofficeclerical employees,professionalemployees,and all guards and supervisors asdefined inthe Act. 1 sORDERIt is ordered that Case 8-RC-13652 is remandedto the Regional Director for Region 8 for actionconsistent with these findings herein.14With regard to the carpenter-superintendents,we note that neitherparty contends that these individuals are supervisors and the parties havestipulated that they are eligible to vote in the unit Accordingly, we shallinclude them in the unit.is The unit appears as amended at the hearing.